UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7044 The Dreyfus Socially Responsible Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/2010 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS The Dreyfus Socially Responsible Growth Fund, Inc. September 30, 2010 (Unaudited) Common Stocks99.4% Shares Value ($) Consumer Discretionary10.9% Discovery Communications, Cl. C 40,250 a 1,537,148 Gap 164,375 3,063,950 Garmin 59,750 b 1,813,412 Limited Brands 108,850 2,915,003 McDonald's 26,775 1,995,005 McGraw-Hill 69,850 2,309,241 New York Times, Cl. A 269,450 a 2,085,543 Staples 69,450 1,452,894 Target 40,300 2,153,632 TJX 74,625 3,330,514 Weight Watchers International 27,875 869,421 Consumer Staples13.3% Church & Dwight 41,400 2,688,516 Costco Wholesale 69,800 4,501,402 Estee Lauder, Cl. A 52,900 3,344,867 General Mills 30,300 1,107,162 Kimberly-Clark 20,475 1,331,899 PepsiCo 46,600 3,096,104 Procter & Gamble 97,925 5,872,562 Starbucks 114,600 2,931,468 Unilever (NY Shares) 59,175 1,768,149 Whole Foods Market 56,550 a 2,098,570 Energy6.9% Cenovus Energy 74,525 2,144,084 Devon Energy 48,850 3,162,549 EnCana 53,325 1,612,015 Forest Oil 86,300 a 2,563,110 Nexen 91,625 1,841,662 Noble 108,125 3,653,544 Financial13.9% Berkshire Hathaway, Cl. B 34,300 a 2,835,924 Comerica 72,300 2,685,945 Discover Financial Services 205,300 3,424,404 First Horizon National 172,691 1,970,407 International Bancshares 120,450 2,034,401 Investment Technology Group 79,750 a 1,134,045 JPMorgan Chase & Co. 54,700 2,082,429 Marshall & Ilsley 283,200 1,993,728 PNC Financial Services Group 67,150 3,485,756 State Street 39,300 1,480,038 T. Rowe Price Group 44,700 2,237,905 Travelers 42,350 2,206,435 Waddell & Reed Financial, Cl. A 87,350 2,389,896 Health Care13.3% Aetna 87,950 2,780,099 Allergan 36,650 2,438,324 Amgen 56,975 a 3,139,892 AstraZeneca, ADR 41,950 b 2,126,865 Becton Dickinson & Co. 30,875 2,287,838 Biogen Idec 37,500 a 2,104,500 Gilead Sciences 59,850 a 2,131,259 Humana 41,800 a 2,100,032 Johnson & Johnson 69,600 4,312,416 Kinetic Concepts 44,700 a 1,635,126 Life Technologies 53,100 a 2,479,239 Novartis, ADR 22,600 b 1,303,342 Industrial9.3% 3M 46,250 4,010,338 Brink's 40,650 934,950 Donaldson 22,525 1,061,603 Dun & Bradstreet 18,275 1,354,909 Emerson Electric 83,725 4,408,959 Equifax 38,050 1,187,160 Ryder System 37,825 1,617,775 United Technologies 79,075 5,632,512 Materials2.8% Alcoa 289,100 3,501,001 Schnitzer Steel Industries, Cl. A 30,050 1,450,814 Worthington Industries 69,950 1,051,348 Technology25.9% Accenture, Cl. A 84,100 3,573,409 Apple 20,350 a 5,774,313 Avnet 44,375 a 1,198,569 CA 74,750 1,578,720 Cisco Systems 93,675 a 2,051,483 EMC 168,225 a 3,416,650 Google, Cl. A 8,950 a 4,705,821 Intel 169,550 3,260,447 International Business Machines 62,275 8,353,568 Microsoft 318,600 7,802,514 National Semiconductor 104,525 1,334,784 Oracle 206,675 5,549,224 QUALCOMM 101,725 4,589,832 Symantec 76,950 a 1,167,331 Western Union 90,325 1,596,043 Utilities3.1% NextEra Energy 48,700 2,648,793 Sempra Energy 55,650 2,993,970 WGL Holdings 26,575 1,004,003 Total Common Stocks (cost $200,293,599) Other Investment.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,532,000) 1,532,000 c Investment of Cash Collateral for Securities Loaned1.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $3,725,428) 3,725,428 c Total Investments (cost $205,551,027) 101.8% Liabilities, Less Cash and Receivables (1.8%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2010, the market value of the fund's securities on loan was $3,602,536 and the market value of the collateral held by the fund was $3,725,428. c Investment in affiliated money market mutual fund. At September 30, 2010, the aggregate cost of investment securities for income tax purposes was $205,551,027. Net unrealized appreciation on investments was $14,560,915 of which $26,215,217 related to appreciated investment securities and $11,654,302 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Technology 25.9 Financial 13.9 Health Care 13.3 Consumer Staples 13.3 Consumer Discretionary 10.9 Industrial 9.3 Energy 6.9 Utilities 3.1 Materials 2.8 Money Market Investments 2.4  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 205,826,546 - - Equity Securities - Foreign+ 9,027,968 - - Mutual Funds 5,257,428 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available, are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended September 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Socially Responsible Growth Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 22, 2010 By: /s/ James Windels James Windels Treasurer Date: November 22, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
